MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                          Oct 30 2020, 10:51 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




APPELLANT, PRO SE                                        ATTORNEYS FOR APPELLEE
Jermy J. Rohrer                                          Curtis T. Hill, Jr.
New Castle, Indiana                                      Attorney General of Indiana
                                                         Justin F. Roebel
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jermy J. Rohrer,                                         October 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-MI-1319
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Teresa L. Cataldo,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         20D03-1804-MI-171



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-MI-1319 | October 30, 2020               Page 1 of 13
                                          Statement of the Case
[1]   Jermy J. Rohrer (“Rohrer”) appeals from the post-conviction court’s denial of

      his petition for post-conviction relief. Rohrer argues that the post-conviction

      court erred by denying him post-conviction relief. Concluding that there was

      no error, we affirm the post-conviction court’s judgment.


[2]   We affirm.


                                                         Issue
             Whether the post-conviction court erred by denying post-conviction
             relief to Rohrer.


                                                         Facts1

[3]   In April 2008, the State charged Rohrer with four counts of Class C felony child

      molesting based on four allegations that Rohrer had molested his daughter

      between January 2004 and March 2008 in Elkhart County. The four counts

      specified that each act of alleged molestation had occurred on “a date separate”

      from the other counts. (Ex. Vol. at 3). During Rohrer’s April 2013 jury trial,

      Rohrer’s daughter testified that Rohrer had touched her with his hand and penis




      1
        We note that Rohrer’s Statement of the Case contains argument and does not, as required by Indiana
      Appellate Rule 46(A)(5), “briefly describe the nature of the case, the course of the proceedings relevant to the
      issues presented for review, and the disposition of these issues by the trial court[.]” We also direct Rohrer’s
      attention to Indiana Appellate Rule 46(A)(6)(c), which provides that an appellant’s Statement of Facts “shall
      be in narrative form.” Lastly, we note that Rohrer included a copy of the post-conviction transcript and
      exhibits in his Appendix. “Because the Transcript is transmitted to the Court on Appeal pursuant to
      [Appellate] Rule 12(B), [an appellant] should not reproduce any portion of the Transcript in the Appendix.”
      App. R. 50(F).

      Court of Appeals of Indiana | Memorandum Decision 19A-MI-1319 | October 30, 2020                    Page 2 of 13
      when she was in third grade, fourth grade, fifth grade, and sixth grade. The

      jury convicted Rohrer as charged. During Rohrer’s May 2013 sentencing

      hearing, his counsel argued that the trial court should impose “concurrent”

      sentences that “lean toward rehabilitation[.]” (Ex. Vol. at 33). The trial court

      imposed a six (6) year sentence on each of the four Class C felony child

      molesting convictions and ordered the sentences to be served consecutively.


[4]   In June 2013, Rohrer commenced a direct appeal under Cause Number 20A03-

      1306-CR-225.2 In May 2014, this Court dismissed Rohrer’s appeal with

      prejudice based on his failure to show cause regarding his failure to provide

      payment to the trial court reporter. Thereafter, Rohrer filed two petitions for

      post-conviction relief, one in 2015 and the second in 2017. Rohrer moved to

      dismiss both post-conviction petitions without prejudice.


[5]   In February 2018, Rohrer filed a writ of habeas corpus petition (“habeas

      petition”) and a memorandum in support thereof. Rohrer filed his habeas

      petition in Henry County, which is the county where he is incarcerated. Rohrer

      generally argued that his trial counsel had “rendered ineffective assistance at

      every stage of his pre-trial hearings, trial proceedings, and sentencing hearing.”

      (App. Vol. 2 at 15). He did not make any specific allegations of how trial

      counsel had been ineffective. Rohrer also raised a freestanding claim of double

      jeopardy, arguing that all four of his child molesting convictions were “based on




      2
          This Court takes judicial notice of the docket in appellate cause 20A03-1306-CR-225.


      Court of Appeals of Indiana | Memorandum Decision 19A-MI-1319 | October 30, 2020           Page 3 of 13
      the same incident.” (App. Vol. 2 at 18). Thereafter, in April 2018, the Henry

      County trial court, Pursuant to Post-Conviction Rule 1(1)(c), transferred

      Rohrer’s petition to his county of conviction, Elkhart County, so that the

      petition could be treated and heard as a post-conviction petition.


[6]   In January 2019, the post-conviction court in Elkhart County held a post-

      conviction hearing. Rohrer appeared pro se. At the beginning of the hearing,

      the parties clarified that Rohrer had two post-conviction claims: (1) ineffective

      assistance of trial counsel; and (2) double jeopardy. The State argued that

      Rohrer’s freestanding claim of double jeopardy was not a proper ground for

      relief in a post-conviction proceeding.


[7]   During the hearing, Rohrer was the sole witness. Rohrer stated that he had not

      subpoenaed his trial counsel because trial counsel was dead.3 As exhibits,

      Rohrer tendered: (1) a copy of the chronological case summary from his trial

      cause; (2) his charging information; (3) a few of the final jury instructions that

      set forth the elements of his crimes; and (4) a transcript of his sentencing

      hearing.4 Pursuant to the State’s request, the post-conviction court took judicial

      notice of Rohrer’s underlying cause, 20D03-0807-FC-25, including the trial

      transcript.




      3
          Rohrer’s trial counsel was also his appellate counsel.
      4
        Rohrer also offered multiple pages of a transcript as an exhibit. The State objected to the exhibit based on
      the lack of authentication, pointing out that the exhibit had no cover page, no indication of who was
      testifying, and no certification. The post-conviction court sustained the objection and excluded the exhibit.

      Court of Appeals of Indiana | Memorandum Decision 19A-MI-1319 | October 30, 2020                   Page 4 of 13
[8]   All of Rohrer’s post-conviction arguments were based on the fact that he had

      been charged with four counts of child molesting that had involved a touching

      or fondling of his daughter. Rohrer argued that his trial counsel had rendered

      ineffective assistance by failing to: (1) move to sever the four counts of child

      molesting; (2) object to the jury instruction in which the trial court instructed

      the jury that all four counts of Class C felony child molesting had the same

      elements; and (3) object to imposition of consecutive sentences based on double

      jeopardy. In regard to his freestanding double jeopardy claim, Rohrer argued

      that the imposition of consecutive sentences violated double jeopardy because

      the trial court had sentenced him to consecutive sentences for his offenses that

      had the same element for each count.5


[9]   Rohrer made general assertions and argument on his claims. For example,

      when arguing that his trial counsel was ineffective for failing to sever the four

      child molesting counts, Rohrer asserted that if counsel had moved to sever, then

      “the end result would have been a sentence more appropriate to the cause at

      hand.” (Tr. Vol. 2 at 22). Rohrer also argued that had his trial counsel objected

      to the consecutive sentences based on double jeopardy, then he “would have

      been effective as counsel[.]” (Tr. Vol. 2 at 35). The post-conviction court

      explained to Rohrer that to prove his ineffective assistance of counsel claim, he

      would need to show that an alleged motion would have been granted and how



      5
       Rohrer also cited the standard of review for ineffective assistance of appellate counsel. At the end of his
      argument, he made a reference that his counsel had “not file[d] a timely appeal brief” that raised the
      “sentencing issue[,] leaving Rohrer “at the mercy of the court.” (App. Vol. 2 at 36).

      Court of Appeals of Indiana | Memorandum Decision 19A-MI-1319 | October 30, 2020                   Page 5 of 13
       the result would have been different. At the end of Rohrer’s argument, he

       confirmed that he was seeking relief on: (1) his claim that his trial counsel had

       rendered ineffective assistance during “pre-trial hearings, trial proceedings,

       [and] sentencing hearing[;]” and (2) his claim of double jeopardy. (Tr. Vol. 2 at

       37).


[10]   When the State cross-examined Rohrer, he admitted that his daughter’s trial

       testimony revealed that he had molested her when she was in third grade,

       fourth grade, fifth grade, and sixth grade. Rohrer also acknowledged that his

       trial counsel, whom Rohrer had hired, had completed various tasks while

       representing Rohrer. More specifically, Rohrer’s counsel had met with Rohrer

       before trial, attended court hearings, filed various motions on Rohrer’s behalf,

       represented him during the jury trial by making opening and closing arguments

       and cross-examining witnesses.


[11]   On April 10, 2019, the post-conviction court issued an order, reiterating that

       Rohrer was seeking post-conviction relief based on two claims: (1) ineffective

       assistance of trial counsel; and (2) double jeopardy. The post-conviction court

       concluded that Rohrer was not entitled to post-conviction relief on either

       claim.6




       6
        The post-conviction court ruled upon Rohrer’s ineffective assistance of trial counsel claim based on the
       assertion of his claim as contained in his post-conviction petition, treating the claim as a failure to investigate.
       The post-conviction court did not individually review Rohrer’s ineffective assistance of trial counsel
       arguments that he had asserted during the post-conviction hearing. The post-conviction court reviewed
       Rohrer’s double jeopardy claim as a freestanding claim of error.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1319 | October 30, 2020                       Page 6 of 13
[12]   Thereafter, Rohrer filed a motion to correct error, in which he argued the same

       ineffective assistance of trial counsel claims (severance, instructions, and

       consecutive sentencing) and freestanding double jeopardy claim. He also

       argued that his counsel was ineffective for failing to object to the victim’s trial

       testimony, and he generally stated that his counsel’s failure to “file a timely

       appeal brief” left him “at the mercy of the court.” (App. Vol. 2 at 55). The

       post-conviction court denied Rohrer’s motion.


[13]   Just prior to filing his notice of appeal with this Court, Rohrer filed an amended

       motion to correct error with the post-conviction court. He again raised

       ineffective assistance of trial counsel and double jeopardy claims, and he also

       argued that appellate counsel rendered ineffective assistance by failing to

       challenge his consecutive sentencing on appeal. The post-conviction court

       denied Rohrer’s amended motion. Rohrer now appeals.


                                                   Decision
[14]   Rohrer argues that the post-conviction court erred by denying him post-

       conviction relief. At the outset, we note that Rohrer has chosen to proceed pro

       se. It is well settled that pro se litigants are held to the same legal standards as

       licensed attorneys. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004),

       trans. denied. Thus, pro se litigants are bound to follow the established rules of

       procedure and must be prepared to accept the consequences of their failure to

       do so. Id. “We will not become a party’s advocate, nor will we address

       arguments that are inappropriate, improperly expressed, or too poorly


       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1319 | October 30, 2020   Page 7 of 13
       developed to be understood.” Barrett v. State, 837 N.E.2d 1022, 1030 (Ind. Ct.

       App. 2005), trans. denied.


[15]   Our standard of review in post-conviction proceedings is well settled.


               We observe that post-conviction proceedings do not grant a
               petitioner a “super-appeal” but are limited to those issues
               available under the Indiana Post-Conviction Rules. Post-
               conviction proceedings are civil in nature, and petitioners bear
               the burden of proving their grounds for relief by a preponderance
               of the evidence. Ind. Post-Conviction Rule 1(5). A petitioner
               who appeals the denial of PCR faces a rigorous standard of
               review, as the reviewing court may consider only the evidence
               and the reasonable inferences supporting the judgment of the
               post-conviction court. The appellate court must accept the post-
               conviction court’s findings of fact and may reverse only if the
               findings are clearly erroneous. If a PCR petitioner was denied
               relief, he or she must show that the evidence as a whole leads
               unerringly and unmistakably to an opposite conclusion than that
               reached by the post-conviction court.

       Shepherd v. State, 924 N.E.2d 1274, 1280 (Ind. Ct. App. 2010) (internal case

       citations omitted), trans. denied. “We review the post-conviction court’s factual

       findings under a ‘clearly erroneous’ standard but do not defer to the post-

       conviction court’s legal conclusions.” Stephenson v. State, 864 N.E.2d 1022,

       1028 (Ind. 2007), reh’g denied, cert. denied. Additionally, “[w]e will not reweigh

       the evidence or judge the credibility of the witnesses; we examine only the

       probative evidence and reasonable inferences that support the decision of the

       post-conviction court.” Id.




       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1319 | October 30, 2020   Page 8 of 13
[16]   On appeal, Rohrer raises the freestanding double jeopardy claim that he raised

       in his post-conviction petition and the ineffective assistance of trial counsel

       claims that he argued during his post-conviction hearing. Specifically, he

       contends that trial counsel rendered ineffective assistance by failing to: (a)

       move to sever the charges; (b) object to instructions regarding the elements of

       the charged offenses; and (c) object to consecutive sentencing.7


[17]   We first address Rohrer’s freestanding double jeopardy argument. “On post-

       conviction review, aside from claims of ineffective assistance of counsel, a

       petitioner may only raise issues that were unknown and unavailable at the time

       of the original trial or direct appeal.” Pannell v. State, 36 N.E.3d 477, 494 (Ind.

       Ct. App. 2015) (citing Stephenson, 864 N.E.2d at 1028), trans. denied. “Thus, if

       an issue was known and available but not raised on direct appeal, the issue is

       procedurally foreclosed.” Stephenson, 864 N.E.2d at 1028. Here, Rohrer’s

       freestanding double jeopardy claim is based on his trial proceedings;

       accordingly, it was known and available at the time of the original trial and

       direct appeal, making the issue procedurally foreclosed and unavailable as a




       7
         Rohrer also argues that: (1) his trial counsel rendered ineffective assistance by failing to object to the
       victim’s trial testimony regarding the four acts of molestation that he committed against her; and (2) his
       appellate counsel rendered ineffective assistance. These claims are waived because Rohrer did not raise them
       in his post-conviction petition. See Stevens v. State, 770 N.E.2d 739, 746 (Ind. 2002), reh’g denied, cert. denied;
       Ind. Post-Conviction Rule 1(8) (“All grounds for relief available to a petitioner under this rule must be raised
       in his original petition.”). Additionally, we recognize that he included them in his motion to correct error,
       but “it is well-established that arguments raised for the first time in a motion to correct error are waived on
       appeal.” Cunningham v. Barton, 139 N.E.3d 1081, 1092 (Ind. Ct. App. 2019) (citing Troxel v. Troxel, 737
N.E.2d 745, 752 (Ind. 2000), reh’g denied).



       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1319 | October 30, 2020                      Page 9 of 13
       freestanding claim of error in this post-conviction proceeding.8 See Pannell, 36
N.E.3d at 494; Perryman v. State, 13 N.E.3d 923, 938 (Ind. Ct. App. 2014)

       (holding that a petitioner for post-conviction relief waives issues known at the

       time of the original trial or available on direct appeal), trans. denied.


[18]   We now turn to Rohrer’s ineffective assistance of trial counsel argument. A

       claim of ineffective assistance of counsel requires a showing that: (1) counsel’s

       performance was deficient by falling below an objective standard of

       reasonableness based on prevailing professional norms; and (2) counsel’s

       performance prejudiced the defendant such that “‘there is a reasonable

       probability that, but for counsel’s unprofessional errors, the result of the

       proceeding would have been different.’” Davidson v. State, 763 N.E.2d 441, 444

       (Ind. 2002) (quoting Strickland v. Washington, 466 U.S. 668, 687 (1984), reh’g

       denied), reh’g denied, cert. denied. “A reasonable probability arises when there is a

       ‘probability sufficient to undermine confidence in the outcome.’” Grinstead v.

       State, 845 N.E.2d 1027, 1031 (Ind. 2006) (quoting Strickland, 466 U.S. at 694).

       “Failure to satisfy either of the two prongs will cause the claim to fail.” N.G. v.

       State, 971 N.E.2d 1258, 1261 (Ind. Ct. App. 2012) (citing French v. State, 778
N.E.2d 816, 824 (Ind. 2002)), trans. denied. “Indeed, most ineffective assistance

       of counsel claims can be resolved by a prejudice inquiry alone.” French, 778
N.E.2d at 824. Therefore, if we can dismiss an ineffective assistance claim on




       8
         We recognize that the post-conviction court addressed this freestanding claim. We, however, “do not defer
       to the post-conviction court’s legal conclusions.” Stephenson, 864 N.E.2d at 1028.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1319 | October 30, 2020              Page 10 of 13
       the prejudice prong, we need not address whether counsel’s performance was

       deficient. Henley v. State, 881 N.E.2d 639, 645 (Ind. 2008).


[19]   The State argues that Rohrer has waived the ineffective assistance of trial

       counsel claims that he raises on appeal because he did not specifically raise

       them in his post-conviction petition. The State is correct that “any ‘[i]ssues not

       raised in the petition for post-conviction relief may not be raised for the first

       time on post-conviction appeal.’” Stevens v. State, 770 N.E.2d 739, 746 (Ind.

       2002) (quoting Allen v. State, 749 N.E.2d 1158, 1171 (Ind. 2001), reh’g denied,

       cert. denied), reh’g denied, cert. denied (alteration made in Stevens). See also Ind.

       Post-Conviction Rule 1(8) (“All grounds for relief available to a petitioner

       under this rule must be raised in his original petition.”).


[20]   Rohrer did not raise these specific ineffective assistance of trial counsel claims

       (regarding severance, instructions, and consecutive sentencing) in his post-

       conviction petition. Instead, Rohrer made a general argument that trial counsel

       had “rendered ineffective assistance at every stage of his pre-trial hearings, trial

       proceedings, and sentencing hearing.” (App. Vol. 2 at 15). Furthermore, the

       post-conviction court ruled upon Rohrer’s ineffective assistance of trial counsel

       claim based on the assertion of his claim as contained in his post-conviction

       petition, treating the claim generally as a failure to investigate. The post-

       conviction court did not review Rohrer’s ineffective assistance of trial counsel

       arguments that he had made during the post-conviction hearing. Because

       Rohrer did not raise these claims in his post-conviction petition, he has waived

       appellate review of these assertions of ineffective assistance. See, e.g., Hollowell

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1319 | October 30, 2020   Page 11 of 13
       v. State, 19 N.E.3d 263, 270 (Ind. 2014) (holding that the petitioner had waived

       appellate review of an ineffective assistance of counsel claim that he had argued

       in his post-conviction hearing but had not raised in his post-conviction petition).

       See also Minnick v. State, 698 N.E.2d 745, 753 (Ind. 1998) (explaining that

       “[b]ecause the defendant’s final amended post-conviction petition did not claim

       denial of counsel from the failure to request funds, this specific claimed failure

       is not available in this appeal”), reh’g denied, cert. denied.


[21]   Moreover, even if we were to review Rohrer’s ineffective assistance of trial

       counsel claims, he has waived review of these arguments by failing to make a

       cogent argument showing that he was entitled to post-conviction relief on his

       ineffective assistance of trial counsel claims. See Ind. App. Rule 46(A)(8)(a).

       See also Griffith v. State, 59 N.E.3d 947, 958 n.5 (Ind. 2016) (noting that the

       defendant had waived his arguments by failing to provide cogent argument).

       Furthermore, Rohrer has failed to meet his burden of showing that his trial

       counsel rendered ineffective assistance. Here, Rohrer’s ineffective assistance of

       trial counsel claims regarding severance, instructions, and consecutive

       sentencing involve his assertion that trial counsel failed to file a motion and

       failed to object. To demonstrate ineffective assistance of trial counsel for failure

       to object or failure to file a motion, a petitioner must prove that an objection

       would have been sustained or the motion would have been granted if made and

       that he was prejudiced by counsel’s failure to make an objection. Kubsch v.

       State, 934 N.E.2d 1138, 1150 (Ind. 2010), reh’g denied; Talley v. State, 51 N.E.3d
300, 303 (Ind. Ct. App. 2016), trans. denied.


       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1319 | October 30, 2020   Page 12 of 13
[22]   Aside from failing to recognize that his trial counsel did argue against

       consecutive sentences, Rohrer fails to show that a motion to sever would have

       been granted or that an objection to instructions or consecutive sentencing

       would have been sustained. Rohrer does not make a cogent argument and

       provides only generalized assertions. For example, he contends that if his

       charges would have been severed, then there “would have been insufficient

       [evidence] to convict him[.]” (Rohrer’s Br. 9). He also asserts that had his trial

       counsel objected to the imposition of consecutive sentences, then “Rohrer

       would have had to endure the ineffectiveness of his counsel’s actions” and

       would have been sentenced to six years on only one of his four convictions.

       (Rohrer’s Br. 10). Even if counsel’s performance had been deficient, Rohrer has

       made no showing that there is a reasonable probability that, but for his trial

       counsel’s alleged errors, the result of the proceeding would have been different.

       Accordingly, we affirm the post-conviction court’s denial of post-conviction

       relief on Rohrer’s ineffective assistance of trial counsel claims. See French, 778
N.E.2d at 824 (holding that a petitioner’s failure to satisfy either of the two

       prongs of an ineffective assistance of counsel will cause the claim to fail).


[23]   Affirmed.


       Kirsch, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1319 | October 30, 2020   Page 13 of 13